Citation Nr: 0628258	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disabilities.  

2.  Entitlement to an increased rating for low back strain, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that rating decision, the RO denied 
reopening of a claim of service connection for bilateral knee 
disabilities and denied an increased rating for the veteran's 
service-connected low back strain.  The veteran's 
disagreement with that decision led to this appeal.  During 
the course of the appeal, the veteran moved from Georgia to 
New Jersey.  In May 2006, he and his wife testified before 
the undersigned at a hearing held at the RO in Newark, New 
Jersey.  

The issues of entitlement to service connection for a right 
knee disability, entitlement to service connection for a left 
knee disability, and entitlement to an increased rating for 
low back strain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated in November 1973, the RO in 
Boise, Idaho, denied service connection for bilateral knee 
disabilities on the basis that no knee disabilities were 
shown to exist at the time of the veteran's latest physical 
examination; the RO provided the veteran notice of that 
decision and informed him of his appellate rights, but he did 
not appeal.  

2.  Evidence received subsequent to the November 1973 rating 
decision includes VA medical evidence of a current bilateral 
knee disabilities and statements by a VA radiologist that 
magnetic resonance imaging (MRI) findings may be related to 
the veteran's history of remote trauma to the knees; this 
evidence is new and is so significant that it must be 
considered to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 1973 rating decision that denied service 
connection for bilateral knee disabilities is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the November 1973 rating decision 
denying service connection for bilateral knee disabilities, 
which was the last final denial with respect to this issue, 
is new and material; the claim for service connection for 
bilateral knee disabilities is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (effective prior 
to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005).  Regulations implementing the 
VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  As 
explained below, this decision is limited to reopening of the 
veteran's bilateral knee disability claim.  Because the 
evidence of record is sufficient for that purpose, there is 
no prejudice to the veteran in this adjudication without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Generally, a claim that has been denied by the agency of 
original jurisdiction, in this case a RO, may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7105.  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

As relevant in this case, that is, for claims filed before 
August 29, 2001, new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  The claimant does not have 
to demonstrate that the new evidence would probably change 
the outcome of the prior denial.  Rather, it is important 
that there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran is seeking service connection for bilateral knee 
disabilities and filed his current claim in April 1998.  
Prior to that time, the RO in Boise, Idaho, denied service 
connection for right and left knee disabilities in a rating 
decision dated in November 1973.  The RO provided the veteran 
with notice of that decision and informed him of his 
appellate rights.  The veteran did not appeal, and the 
November 1973 rating decision is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the November 1973 rating 
decision included the veteran's service medical records, 
which show that he was seen in March 1972, at a base 
hospital, for evaluation of bilateral knee pain.  History 
obtained at that time included two knee injuries within the 
past week playing basketball, and chronically he described 
some slight swelling and pain when playing basketball for 
several hours.  On examination, there was bilateral patellar 
crepitance.  The impression was early chondromalacia 
patellae.  

Additional service medical records show that in April 1972, 
the veteran reported that he continued to have pain in both 
knees, mainly after playing basketball.  He claimed to have 
slight swelling with pain on both sides of the patella.  On 
examination, there was crepitance of the left patella, and 
there was slight tenderness over the medial meniscus on the 
right.  The physician ordered X-rays and stated the clinical 
findings were left chondromalacia patella and right medial 
meniscus injury.  April 1972 X-rays, including views of both 
knees, showed no evidence of bone, joint, or soft tissue 
abnormality.  In June 1972, the veteran continued to have 
pain in his knees with no relief, but he continued to play 
baseball and basketball.  Physical examination was unchanged, 
and the examiner recommended that the veteran play no sports.  
Clinical evaluation of the veteran's lower extremities was 
normal at his service discharge examination in February 1973.  

Other evidence of record at the time of the November 1973 
rating decision was the report of a VA examination conducted 
in September 1973.  At that examination, the veteran stated 
that he fell on his knees in the gym in 1971 and was taken to 
the base hospital.  The veteran said he believed that X-rays 
were taken of his knees, but he did not recall what was 
found.  The veteran said that currently, the only way that 
his knees bothered him was when he played sports requiring 
fast and heavy use of, or contact with, his knees, which 
would cause his knees to ache.  On examination, the examiner 
found no abnormalities of the knees.  The diagnosis was 
sprain, both knees, mild (1971), history of.

Evidence added to the record subsequent to the November 1973 
rating decision includes medical records from the veteran's 
employer dated from 1985 to 1998 and from his private health 
care provider dated from 1990 to 1998.  They include 
complaints of bilateral knee pain in 1988 and left knee pain 
in 1990 and 1991.  VA outpatient records received since the 
November 1973 rating decision show that the veteran 
complained of bilateral knee pain in January and February 
1998.  In February 1998, the veteran gave a history of 
arthritis of the knees.  The veteran stated that his job 
required him to stand for long periods, and the examiner 
stated the veteran presented with a typical exacerbation.  
Examination of the knees showed crepitance in both knees and 
pain with range of motion.  The diagnostic impression was 
bilateral knee arthritis.  

Additional VA outpatient records show that in January 1999 
the veteran was seen with complaints of bilateral knee pain, 
which he described as a chronic condition.  He gave a history 
of injury in 1973 with no new injuries.  On examination, 
there was limitation of range of motion secondary to 
discomfort.  The assessment was bilateral knee pain, chronic.  
At a follow-up visit in February 1999, the veteran presented 
with complaints of bilateral knee pain with locking of the 
left knee and giving way of the right knee.  The physician 
noted recent X-rays had shown old fractures at stress 
osteophytes.  The veteran denied recent trauma.  After 
examination, the physician ordered MRI studies.  

VA MRI studies for both knees were conducted in 
February 1999.  The radiologist noted the clinical history of 
bilateral knee pain with history and examination worrisome 
for possible meniscal tear on the right and ligament damage 
on the left, rule out bilateral meniscal or ligament damage.  
The radiologist stated that comparison was made to plain 
radiographs dated in January 1999.  Findings from the MRI 
study of the right knee included:  possible partial, versus 
intrasubstance, and anterior cruciate ligament (ACL) tear; 
possible chronic posterior cruciate ligament (PCL) tear; 
questionable lateral meniscal posterior horn inferior 
degenerative tear; and patellofemoral arthritis, Pellegrini-
Stieda, and inferior patellar pole asymmetric spurring.  With 
respect to the left knee, the radiologist stated that the ACL 
was probably normal, PCL anatomy was similar to the right 
knee, and chronic tear could not be ruled out.  She also 
noted Pellegrini-Stieda and stress versus chronic post-
traumatic osteophyte arising from the anteroinferior aspect 
of the patella.  She said that this may be related to patient 
history of remote trauma to the knees ("fall on knees about 
20 years ago").  

The private and VA medical records added to the record are 
new in that they were not previously of record and are 
material in that they show the presence of current bilateral 
knee disability, the absence of which was the basis of the 
prior denial of the claim in November 1973.  In particular, 
the VA medical records show that the veteran gave a history 
of chronic knee problems and an injury/fall years earlier, in 
approximately 1973, with no new injuries.  Further, the VA 
radiologist who did MRI studies of both knees in February 
1999 identified Pellegrini-Stieda in both knees, which she 
said may be related to the veteran's history of remote trauma 
to the knees.  

It is the opinion of the Board that this evidence, while it 
has not been purported to prove the claim, does provide a 
more complete record upon which the claim can be evaluated 
and, when considered in conjunction with the evidence 
previously of record, is of such significance that it must be 
considered to fairly decide the merits of the claim.  
Accordingly, new and material evidence has been received 
sufficient to reopen the claim for service connection for 
bilateral knee disabilities.  


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral knee disabilities is 
reopened; the appeal is granted to this extent only.  




REMAND

Since the claim for service connection for bilateral knee 
disabilities has been reopened, the claim must be reviewed on 
a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
In light of the veteran's in-service report of knee injuries 
playing basketball and service medical records showing knee 
complaints on multiple occasions in service and the evidence 
of current bilateral knee disabilities, which a VA 
radiologist has said may be related to the veteran's history 
of remote trauma, the Board finds that there is a duty to 
provide a VA examination, which includes a medical opinion 
addressing the contended causal relationship between any 
current right and/or left knee disability and incidents of 
the veteran's service.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In addition, as noted in the decision above, during the 
pendency of the appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000), 
codified at 38 U.S.C. §§ 5100-5103A, 5106, 5107 (West 2002 & 
West Supp. 2005).  The statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a), (b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, and that 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim(s), or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  See Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), rev'd on other grounds 444 F.3d 1328 (Fed. 
Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  While a letter sent to the veteran by the 
Atlanta RO in October 2004 addressed these matters, an 
additional letter that fulfills VCAA notice requirements and 
acknowledges that there will be a de novo review of the 
veteran's claim should be provided to him prior to 
adjudication of the claim on a de novo basis.  

The remaining issue on appeal is entitlement to an increased 
rating for low back strain, currently rated as 10 percent 
disabling.  At the May 2006 hearing, the veteran testified 
that he has been experiencing increased muscle spasm and pain 
in his low back.  The veteran's representative said that the 
veteran had been unable to attend the most recently scheduled 
VA examination because he had moved and did not receive 
notice of the examination in time to attend.  He requested 
that the veteran be provided a new VA examination, and the 
Board agrees that this should be done.  In situations such as 
this, where a veteran asserts that the service-connected 
disability in question has undergone an increase in severity 
since the time of his last examination, the recent VA 
examination report is not considered to be adequate.  See 
VAOPGCPREC 11-95 (April 7, 1995).  Therefore, a new VA 
examination addressing the nature and extent of the veteran's 
service-connected low back disability is needed.  

In addition, at the May 2006 hearing, the veteran testified 
that he is receiving Social Security Administration (SSA) 
disability benefits, and records from that agency may be 
relevant to his claims.  As VA has a duty to obtain SSA 
records when it has actual notice that the veteran is 
receiving SSA benefits, action should be taken to obtain 
those records.  See Quartuccio v. Principi, 16 Vet. App. 183, 
188 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following actions:  

1.  Contact the veteran and provide him 
with notice of the evidence not of record 
that is necessary to substantiate his 
claim for service connection for a right 
knee disability and his claim for service 
connection for a left knee disability.  
Notify the veteran of what evidence he 
should provide and what evidence VA will 
obtain in compliance with 38 U.S.C.A. 
§ 5103 and § 5103A.  

Request that the veteran identify the 
names, addresses and approximate dates of 
treatment of all VA and non-VA health 
care providers from which he has received 
treatment or evaluation for any right or 
left knee disability at any time since 
service and all VA and non-VA health care 
providers from which he has received 
treatment for his service-connected low 
back strain at any time since February 
1999 (in addition to treatment he 
received for his back at Kaiser 
Permanente in March and April 2004).  
With any necessary authorization from the 
veteran, obtain and associate with the 
claims file medical records identified by 
the veteran that have not been obtained 
previously.  

Specifically request that the veteran 
provide any evidence in his possession 
not submitted previously that pertains to 
his any of his claims, that is, service 
connection for a right knee disability 
and a left knee disability and an 
increased rating for his service-
connected low back strain.   See 
38 C.F.R. § 3.159(b).  

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  

3.  Then, arrange for a VA orthopedic 
examination of the veteran to determine 
the severity of his service-connected low 
back strain and to determine the nature 
and etiology of any right and left knee 
disability that may be present.  After a 
review of all pertinent records in the 
claims file, to include the veteran's 
service medical records, all post-service 
medical records, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any right 
knee disability and/or any left knee 
disability that is currently present had 
its onset in service or is causally 
linked to any incident of active duty, to 
include the bilateral knee pain the 
veteran experienced in service in 
March 1972 after a basketball injury and 
his continuing complaints of bilateral 
knee pain documented thereafter in 
service.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate. 

With respect to the veteran's service-
connected low back strain, the examiner 
should perform full range of motion 
studies of the lumbar spine and comment 
on the functional limitations of the 
service-connected low back strain caused 
by pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  Any 
additional functional limitation should 
be expressed as limitation of motion of 
the low back.  Specifically, after 
determining the range of motion of the 
lumbar spine, the examiner should opine 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) 
due to pain or flare-ups of pain 
supported by adequate objective findings, 
or weakness on movement, excess 
fatigability, or incoordination.  

To the extent possible, the examiner 
should distinguish functional impairment 
due to the veteran's service-connected 
low back strain from any impairment due 
to any non-service-connected low back 
disability that may be present.  If no 
such distinction can be made without 
resort to speculation, the examiner 
should so state.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

4.  Then, after undertaking any 
additional development warranted by the 
state of the record, adjudicate, on a de 
novo basis, the claim of entitlement to 
service connection for a right knee 
disability and the claim of entitlement 
to service connection for a left knee 
disability.  In addition, readjudicate 
the claim of entitlement to an increased 
rating for the veteran's service-
connected low back strain.  If any issue 
remains on appeal, issue an appropriate 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


